Citation Nr: 1821955	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include herniated nucleus pulposus at L4-L5, status post hemilaminectomy.

2.  Entitlement to service connection for a cervical spine disability, to include cervical disc protrusion at C4-C7.  

3.  Entitlement to service connection for diabetes mellitus, type II (DM).  

4.  Entitlement to service connection for residuals of a right arm injury.  

5.  Entitlement to service connection for tuberculosis (TB) residuals, to include a positive purified protein derivative (PPD) test.  

6.  Entitlement to service connection for a toenail fungus disability.  

7.  Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to posttraumatic stress disorder (PTSD) and depression.  

8.  Entitlement to service connection for nuclear cataracts, claimed as secondary to flight line heat waves and direct sunlight.

9.  Entitlement to service connection for obstructive sleep apnea (OSA), also claimed as sleep disturbance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2007, November 2010, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the June 2007 rating decision, the RO denied claims of service connection for lumbar and cervical spine disabilities.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in September 2007.  In January 2009, the RO issued a Statement of the Case addressing the claims of service connection for lumbar and cervical spine disabilities; and, the Veteran's VA Form 9, substantive appeal to the Board, was timely received in February 2009.

In the November 2010 rating decision, the RO, in pertinent part, denied claims of service connection for DM, a right arm condition, TB, toenail fungus, PTSD, and cataracts.  The Veteran's NOD with that determination was received at the RO in September 2011.  The RO issued a SOC in August 2014, and the Veteran's timely VA Form 9 was received in September 2014.  Although the RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the November 2010 rating decision, there is a current diagnosis of depressive disorder, and the Veteran was treated for anxiety neurosis during service in May 1972.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In the June 2013 rating decision, the RO denied service connection for OSA, and the Veteran timely appealed that determination.  See July 2013 NOD, August 2014 SOC, and September 2014 VA Form 9.  

Significantly, in the June 2013 rating decision, the RO also denied claims of service connection for lumbar and cervical spine disabilities because the evidence submitted was not new and material.  This is a procedural defect requiring remand, as noted in more detail below, because the original claims of service connection were timely appealed to the Board but have not yet been adjudicated by the Board on appeal.  Despite having timely appealed the June 2007 rating decision's denial of service connection for lumbar and cervical spine disabilities as noted above, the RO sent the Veteran a notice letter in May 2013 indicating that the June 2007 rating decision had become final because he did not timely appeal that determination; and, as such, he would need to submit new and material evidence to reopen the previously denied claim.  As noted above, however, the Veteran did, indeed, timely appeal the June 2007 rating decision and there is no indication that those appeals were ever certified to the Board for adjudication.  Although February 2009 correspondence notes that the Veteran requested to withdrew his request for a Board hearing at that time, this document in no way reflects an intent to withdraw the appeal.  Accordingly, the issues are characterized as original claims as noted on the Cover Page of this document.  

In October 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  Significantly, the transcript reflects that the VLJ correctly identified the issues of service connection for lumbar and cervical spine disabilities as original claims of service connection.  

All issues, except the issue(s) of service connection for TB, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There were no manifestations of pulmonary TB in service, or within three years of service discharge, and there are no current manifestations shown.  

2.  A positive PPD test is a laboratory test result and not a disability for VA compensation purposes, residuals of TB are not shown by the evidence of record.  


CONCLUSION OF LAW

The criteria for service connection for TB, to include a positive PPD test, claimed as residuals of TB, have not been met or approximated.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the claim of service connection for TB, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including tuberculosis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year (or in the case of tuberculosis, three years) from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

The Veteran's STRs are negative for a diagnosis of TB.  An April 1976 chest x-ray at the time of service separation was negative, and the April 1976 separation examination was negative for TB and there was no indication of a positive PPD.  

At his October 2017 videoconference, the Veteran testified that he was treated for TB for 9 months at a VA facility, but that it resolved.  He also testified that the TB for which he was treated does not currently result in any functional limitation.  He also testified that he was told to disregard any subsequent positive PPD test.  Transcript, pp. 15-16.  

VA outpatient records from February 2003 indicate that the Veteran was initially seen over a concern of silicosis and asbestosis; however, PFT's were normal and no restrictive lung disease was found.  The Veteran had a subsequent CT scan to rule out ILD, which showed normal lung parenchyma, but showed a sub centimeter LUL nodule.  The only reported symptom was a chronic cough.  The nodule remained stable through August 2003 per CT scans, but a February 2004 scan noted a slow growing increase in size.  The outpatient records indicate that a positive PPD was noted in March 2004, but the official report was not obtained, and the Veteran clarified that he did not think it was positive.  To be sure, another test was ordered in June 2004.  He was placed on INH medication for 9 months for treatment of latent TB and was counseled on latent TB.  He was also told that any future PPD test would be positive.  The impression in December 2004 was stable LUL nodule times two years, likely granulomatous disease, and positive PPD with negative afb combined with latent TB.  

The evidence of record shows that the Veteran completed his medication therapy and, as advised, continued to have positive PPD tests, but without any residual disability.  

In summary, the Veteran asserts that his TB was caused by exposure to chemicals, contaminated water, and contaminated food during service in Thailand.  

As noted above, however, the Veteran did not contract TB during service or within three years following service discharge.  The Veteran was diagnosed with latent TB following a positive PPD test in 2004.  He had been followed by the VA medical center since 2002 for a small nodule noted in the lung and a chronic cough.  

Moreover, and regardless of the etiology, the Veteran does not have a current TB disability.  The Veteran testified at his October 2017 videoconference that he was successfully treated for 9 months, and does not experience any disabling residuals.  

The Veteran's claim of service connection for TB was received at the RO in September 2009, long after his treatment had ended and his condition had resolved.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although the Veteran continues to receive a positive PPD test, this is not an indication of current disability.  A PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1506, 1979 (32nd ed. 2012).  Service connection applies only to diseases and the residuals of injury, not clinical findings found in laboratory test results.  See 38 C.F.R. §§ 4.1, 4.10; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  Thus, service connection is not warranted based solely on a showing of a positive PPD, absent a finding of active disease.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

Accordingly, service connection for TB, to include a positive PPD test, is not warranted.  

ORDER

Service connection for TB, to include a positive PPD test, is denied.  


REMAND

As noted above, the RO incorrectly characterized the issues on appeal with regard to the lumbar spine and cervical spine.  Those claims of service connection were adjudicated by the RO in a June 2007 rating decision and the Veteran timely appealed that determination to the Board.  See September 2007 NOD, January 2009 SOC, and February 2009 VA Form 9.  

While those claims were pending, but before they were certified to the Board on appeal, the Veteran submitted a VA Form 21-526b, Supplemental Claim for Compensation, which included a request to reopen previously denied claims of service connection for lumbar and cervical spine disabilities.  Apparently unaware that the original claims of service connection for lumbar and cervical spine disabilities remained pending, the RO incorrectly notified the Veteran, in a May 2013 letter, that he did not timely appeal the June 2007's denial of service connection for lumbar and cervical spine disabilities; and, that he would therefore need to submit new and material evidence to reopen those claims.  In the June 2013 rating decision, the RO denied the claims, based on a finding that new and material evidence sufficient to reopen those previously denied claims had not been received.  

A remand is required to correct this procedural defect.  The RO should undertake any additional development deemed necessary before readjudicating the claims of service connection for lumbar and cervical spine disabilities, including, but not limited to, obtaining a new VA examination with respect to the lumbar spine and a VA examination with respect to the cervical spine.  

Regarding the claim of service connection for DM, the Veteran maintains that he was exposed to tactical herbicides during service in Thailand between 1973 and 1974 at the U-Tapao Air Force Base.  In a September 2017 Deferred Rating Decision, a Decision Review Officer (DRO) noted that proper development of the claim with regard to verifying exposure to herbicides in Thailand during the Vietnam era had not yet been undertaken pursuant to the VA Manual Directive M21-1, Part IV, Subpart ii.1.H.5.  The DRO directed that development was necessary to obtain approximate dates, location and the nature of the alleged exposure.  To date, it does not appear that any such development in that regard has been undertaken.  Accordingly, the matter is remanded for completion of the required development under the VA manual.  

Additionally, the September 2017 Deferred Rating Action noted that the Veteran was diagnosed with major depressive disorder, recurrent at a November 2010 VA examination.  Accordingly, the DRO directed that the case should be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator for development under the VA Manual Directive M21-1, Part III, Subpart iv.4.H.6.j.  (The current VA Manual Directive under M21-1 addressing development for claims for service connection for PTSD and other mental health disorders is found at M21-1, Part III, Subpart iv, Chapter 4, Section O).  To date, it does not appear that any such development in that regard has been undertaken.  

Moreover, the Veteran's STRs show that he was diagnosed with anxiety neurosis during service.  Therefore, a VA examination is necessary to determine whether the Veteran's current acquired psychiatric disorder had its onset during service and/or whether the Veteran has PTSD related to service.  

Regarding the claim of service connection for toenail fungus, the Veteran maintains that he was treated in service for this condition and it has never been cured.  The STRs show that the Veteran was treated for a 4-month history of athlete's foot in November 1974.  Accordingly, another VA examination is needed to ascertain whether the Veteran's current toenail fungus is related to any disease in service, including but not limited to the in-service athlete's foot.  

The Veteran also maintains that his cataracts were caused by working in the heat on the flight line and having direct contact with sunlight.  Although the Veteran is not competent to relate his current cataracts to excessive sun and heat exposure during service, as this requires a medical determination, a September 1995 letter from one of the Veteran's private doctors indicates that a slit lamp examination was remarkable for radial keratotomy incisions of both eyes.  The doctor therefore indicated that the Veteran had, "obviously undergone a radial keratotomy of both eyes in the past."  VA treatment records from 2002 indicate that the Veteran underwent a radical keratotomy (RK) in 1981; however, it is not clear why or where this took place, or if the cataracts are related to that incident.  Accordingly, a medical examination is necessary to decide the claim.  

The Veteran also seeks service connection for residuals of a right arm injury.  He maintains that he injured his right arm at the same time he injured his back during service.  The Veteran was afforded a VA examination of his right shoulder in January 2018, but the Veteran's right arm was not examined, and it appears that the Veteran's claim of service connection for a right shoulder rotator cuff injury, which was denied in a January 2018 rating decision, is separate and apart from the claim of service connection for a right arm injury.  A VA examination is necessary to decide the claim.  

Finally, the Veteran maintains that he has a sleep disorder, to include OSA, as a result of his psychiatric disorder.  This claim is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the claim of service connection for OSA until the claim of service connection for an acquired psychiatric disorder has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA records dating from February 2018 onward; and, with appropriate authorization, obtain and associate with the claims file all outstanding private treatment records identified by the Veteran as pertinent to his claims.  

2.  Send a corrected notice letter to the Veteran regarding his original claims of service connection for lumbar and cervical spine disabilities.  

3.  Properly develop the Veteran's claim of service connection for DM claimed as secondary to herbicide exposure in Thailand, pursuant to the VA Manual Directive M21-1, Part IV, Subpart ii.1.H.5.  In so doing, obtain from the Veteran approximate dates, location and the nature of the alleged exposure, and conduct any additional development deemed necessary, include a request for corroboration from the JSRRC.  

4.  Properly develop the Veteran's claim of service connection for an acquired psychiatric disorder, including, but not limited to attempted PTSD stressor verification pursuant to M21-1, Part III, Subpart iv, Chapter 4, Section O, Subsection 3, a-k, as appropriate.  

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's lumbar and cervical spine disabilities, as well as any right arm disability other than the right shoulder.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any current lumbar spine, cervical spine, and/or right arm disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  The examiner should consider the Veteran's statements that he injured his back, neck, and right arm during service.  

Please provide a complete explanation for the opinion.

6.  Following the requested stressor development under Directive #4, schedule the Veteran for an appropriate VA examination in conjunction with his claimed psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished. 

Based on a review of the claims folder and findings from clinical evaluation, the examiner should address the following:  

a).  Identify all psychiatric diagnoses, including whether the Veteran suffers from service-related PTSD.  If a previously diagnosed disorder, to include depressive disorder and anxiety neurosis, is not diagnosed, a full explanation must be provided. 

b).  If the Veteran's symptoms meet the DSM criteria for a diagnosis of PTSD, state whether such PTSD is as likely as not (a 50 percent or higher likelihood) due to an in-service stressor.  The examiner should also consider the in-service treatment record noting that the Veteran was suffering from anxiety neurosis.  

c).  For each other diagnosed psychiatric disorder, provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each non-PTSD psychiatric disorder either had an onset during service or is related to any incident of service.  The examiner should consider the Veteran's assertions with respect to the onset and symptoms associated with his mental health disorder. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why.

7.  Schedule the Veteran for appropriate examinations to address the current nature and likely etiology of his toenail fungus and cataracts.  The entire record must be reviewed by the examiner(s).  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should record and consider the Veteran reported history with regard to the onset of symptoms.  

a.  Based on the examination results and the review of the entire electronic record, including a copy of this remand, the eye examiner(s) should provide an opinion as to whether the Veteran has a current eye disorder other than refractive error, and including, but not limited to cataracts, and if so, whether such disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is directed to the medical records noting that the Veteran underwent a bilateral radical keratotomy in 1981.  Please provide a complete explanation for the opinion.

b.  Based on the examination results and the review of the entire electronic record, including a copy of this remand, the skin examiner(s) should provide an opinion as to whether the Veteran has a current toenail fungus, and if so, whether such disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is directed to the medical records noting that the Veteran was treated for skin rashes and athlete's foot in service, and he has testified that his condition began in service and has continued to the present.  Please provide a complete explanation for the opinion.

8.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for lumbar and cervical spine disabilities, diabetes mellitus, a right arm disability, an acquired psychiatric disorder, to include PTSD, cataracts, toenail fungus, and a sleep disorder.  If any benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


